Citation Nr: 1417878	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-27 076	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizophrenia and, if so, whether service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, the Commonwealth of Puerto Rico.  

Summarizing the extensive procedural history, a November 1976 rating decision,  pursuant to a December 1975 claim for service connection for a "nervous condition," denied service connection for a psychiatric disability listed as schizophrenia, undifferentiated type.  The Veteran did not initiate an appeal of that decision to the Board by filing a timely notice of disagreement and, consequently, the November 1976 RO decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).  

A December 1987 Board decision found that new and material evidence sufficient to reopen the claim for service connection for, as listed therein, schizophrenia, had not been received.  That Board decision is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987).  In November 1988, the Chairman of the Board granted a motion by the Veteran for reconsideration of the Board's December 1987 decision, and a September 1989 Board reconsideration decision by an expanded panel of six Veterans Law Judges held that the December 1987 Board decision was consistent with and reasonably supported by the evidence then of record; did not contain obvious error; and was final. 

Subsequent to the above action by the Board, the Veteran submitted additional evidence in an attempt to reopen his service connection claim.  A determination by the RO in November 1990 found that the additional evidence was not new and material.  An appeal to this decision having not been filed, this RO determination is also final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990). 

Pursuant to a June 1996 claim to reopen the claim for, as stated therein, service connection for a neuropsychiatric condition, and a June 1997 assertion that the denial of his claim for service connection for schizophrenia was the product of clear and unmistakable error (CUE), a July 1997 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for, as listed therein, schizophrenia, and that the denial of service connection for schizophrenia was not the product of CUE.  The Veteran appealed the July 1997 rating decision to the Board, and the Board remanded the claim in June 2000, July 2004, and May 2006 for procedural reasons.  The Board also in July 2004 denied a motion filed under 38 U.S.C.A. § 7111 alleging CUE in the September 1989 Board reconsideration decision. 

Following the most recent remand and as set forth in the decision below, in a March 2008 statement filed on behalf of the Veteran by his representative, the claim for service connection for schizophrenia was withdrawn.  Simultaneously, a claim for service connection for a "mental disorder" was filed on behalf of the Veteran by his representative, with the April 2009 notice of disagreement and November 2013 brief submitted by the Veteran's representative asserting that such "mental disorder" included anxiety disorder/reaction. 

Also in his November 2013 brief, the Veteran's representative asserted that "at all times," the Veteran was seeking service connection for a mental disorder, broadly defined, and not for schizophrenia, and that the Veteran's claim was "mistakenly" adjudicated based on a 1976 diagnosis of schizophrenia, instead of anxiety reaction which was diagnosed in November 1975.  As such, the Veteran's representative has asserted that "[n]ew and material evidence is not of issue," notwithstanding the fact that the March 2009 rating decision adjudicated the March 2008 claim on the basis of a determination that new and material evidence had not been received to reopen a clam for, as listed therein, "schizophrenia, undifferentiated type, competent also claimed as nervous condition and mental disorder."  

With respect to the above argument from the Veteran's representative, the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons 23 Vet. App. at, 1, 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied. Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist if, as in the instant case where review of the record reveals multiple psychiatric diagnoses during the pertinent period, separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, with respect to the March 2008 claim for service connection for a "mental disorder," new and material evidence is required to reopen such claim.  As the Board determines herein that evidence received is sufficient to reopen the matter remaining on appeal, the Board has recharacterized the reopened claim, pursuant to Brokowski, Robinson, and Clemons, as entitlement to service connection for an acquired psychiatric disorder, which includes all currently diagnosed acquired psychiatric disorders.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file, aside from a November 2013 Appellant's Brief submitted by the Veteran's representative, a copy of which has been physically added to the record, revels records that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The record also reveals a February 2014 waiver of initial Agency of Original Jurisdiction (AOJ) consideration of evidence received subsequent to a May 2010 statement of the case.  38 C.F.R.  § 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In a final decision issued in July 1997, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for schizophrenia.    

2.  Evidence added to the record since the final July 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 1991) [West 2002]; 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (1997) [2013]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for schizophrenia is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including a psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as psychoses) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As noted in the Introduction, a July 1997 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for, as listed therein, schizophrenia.  The Veteran perfected an appeal of the July 1997 rating decision to the Board, and the Board remanded the claim in June 2000, July 2004, and May 2006 for procedural and due process reasons.  Following the most recent remand in May 2006, and while the case was still at the Appeals Management Center, the Veteran withdrew his appeal for service connection for schizophrenia in a March 2008 statement.  Such statement was accompanied by a statement from the Veteran's representative reiterating the withdrawal of the appeal and requesting that the claims file be returned to the San Juan RO.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Therefore, as the Veteran withdrew his appeal with respect to the issue of whether new and material evidence had been received to reopen a claim for service connection for schizophrenia stemming from the July 1997 rating decision, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [West 2002]; 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (1997) [2013].

The evidence and information of record at the time of the July 1997 rating decision, and the subsequent readjudications of the claim in the April 1998, June 1998, October 1998, October 2002, and October 2005 supplemental statements of the case, included the service treatment reports (STRs), none of which reflect treatment for a psychiatric disorder.  An April 1974 STR does reflect treatment for headaches, and the reports from the February 1975 separation examination noted that the Veteran was in "bad health," with no further specifics provided.   

The post-service evidence of record at the time of the July 1997 rating decision included a VA outpatient treatment report dated in mid-November 1975 noting complaints of nervousness, crying spells, and insomnia.  Additional VA outpatient treatment reports dated shortly thereafter in November 1975 reflect complaints of  hearing voices and paranoia, with treatment to include Stalizine, which is a medication for treatment of psychiatric symptoms that include those that result from psychoses.  It was also noted at that time that in addition to having paranoid ideation, the Veteran was a "very immature dependent man" and that he had no insight "at all" as to his condition.  

A December 1975 VA outpatient treatment report also documents complaints of hearing voices.  Upon examination at that time, the Veteran was mildly tense and anxious; he was cooperative, spontaneous, and coherent; he was in contact with reality with no evidence of hallucinations; and he was mildly depressed.  Also in December 1975, the Veteran filed a claim for, as previously indicated, a "nervous condition."  

January 1976 VA outpatient treatment reports noted that the Veteran was prescribed Thorazine, another medication for treatment of psychiatric symptoms that include those that result from psychoses, and reflected complaints to include auditory hallucinations; a feelings by the Veteran as though people would attack him; and anxiety.  Upon examination in January 1976, the Veteran was tense, coherent, relevant, and oriented to three spheres.  

All the treatment referenced above was within one year of the Veteran's March 1975 separation from service.  Within a year and a half after separation from service, the Veteran was admitted for private psychiatric hospitalization in August 1976.  The relevant diagnosis was "schizophrenia, undifferentiated type, chronic," and the Veteran was discharged from this facility in October 1976.  A July 1978 VA psychiatric examination reflected a diagnosis of schizophrenic reaction, undifferentiated type, with paranoid and depressive features.  VA psychiatric outpatient and inpatient treatment reports dated thereafter in the early 1980s reflect diagnoses of schizophrenic reaction and schizophrenia, undifferentiated type, by history.   Subsequent VA treatment records continue to reflect treatment for psychiatric disorders. 

In addition to the evidence described above, also of record the time of the July 1997 rating decision, and subsequent readjudications, was a statement submitted in January 1986 by a private psychiatrist, J. A. J, M.D, who indicated the Veteran had been under continuous psychiatric treatment since 1975.  The diagnoses on this statement were "Schizophrenia Chronic Undiffe Type Severe," and, on Axis II (personality disorders) schizoid personality.  The opinion by this psychiatrist at that time was that the Veteran's "N.[euro] P[.][sychiatric] illness could be traced back to November . . .[19]75 when he was first seen [by] VA . . . for this reason it is a service connected condition."  

Also of record at the time of the July 1997 rating decision was a transcript from a June 1987 RO hearing.  A private psychiatrist (not directly identified in the transcript as the same psychiatrist who submitted the January 1986 statement discussed above but said by the hearing officer to be known to be in local practice as a psychiatrist) testified at this hearing on behalf of the Veteran, with his testimony being to the effect that he had reviewed the Veteran's records and was of the opinion that the symptoms reported upon VA treatment in November 1975 were from schizophrenia.  Of particular note in this regard, the psychiatrist, after referencing the medications the Veteran was prescribed from November 1975 to March 1976, testified that the Veteran "was taken through all the anti-psychotic medications they had at that time."  See June 17, 1987, hearing transcript, page 3. 

Finally, the record included statements dated in May 1987 from the Veteran's father, friend, and former teacher generally noting that the Veteran had no psychiatric problems prior to service and that they only noticed the Veteran having such problems after service.  

As indicated previously, as the Veteran withdrew his appeal of the July 1997 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to schizophrenia, such rating decision is final.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence and information received since the July 1997 rating decision includes VA clinical reports physically of record dated through April 2010 reflecting continuing psychiatric treatment, with the diagnosis listed on reports dated from August 2008 to April 2010 as chronic paranoid type schizophrenia.  It is specifically noted in all of these reports that there was no diagnosis of a personality disorder under Axis II.  As such, and given the preclusion of service connection for personality disorders as a matter of law [38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992)], and any implied prior final denial of the Veteran's claim on such a basis, to the extent the evidence of record at the time of the July 1997 rating decision did reflect diagnoses of personality disorder, to include that shown on Axis II on the January 1986 statement of Dr. J. A. J., given the "low threshold" standard for reopening endorsed by the Court, the VA outpatient psychiatric treatment reports dated from 2008 to 2010 relate to a fact necessary to substantiate the claim, and therefore represent new and material evidence.  

Moreover, the current assertions by and on behalf of the Veteran, to include in statements from the Veteran's wife dated in April 2008 and July 2013 and a service comrade dated in June 2013, contain greater detail surrounding the Veteran's in-service and post-service psychiatric symptoms than the lay statements of record at the time of the July 1997 rating decision, including the statements dated in May 1987 referenced above.  Thus, these lay statements received in conjunction with the March 2008 claim, being not entirely cumulative of statements of record at the time of the July 1997 rating decision, represent new evidence.  As the credibility of the assertions in this new evidence as to relevant psychiatric symptomatology from, or shortly after, service to the present time must be presumed, such statements raise a reasonable probability of substantiating the claim.  Justus, supra.  In short, and based on the determinations above, sufficient evidence has been received to reopen the claim for service connection for schizophrenia.  38 C.F.R. § 3.156(a); Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia is reopened.


REMAND

Inasmuch as the Board's decision above has reopened the claim for service connection for an acquired psychiatric disorder to the specific extent set forth above, the analysis must proceed to de novo review of the claim.  Additional action by the AOJ is required in this regard.

Initially, the Board notes that it appears that the Veteran is in receipt of Social Security Administration (SSA) benefits as evidenced by a letter referencing benefits in 2001 as well as the report of such income in connection with the Veteran's receipt of pension benefits.  As the Veteran was younger than the retirement age, it appears that such benefits may in fact be as a result of disability.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, given the clinical evidence with respect to psychiatric disability as set forth in the decision above and the Veteran's contentions, the Board finds that the Veteran should be afforded a VA psychiatric examination followed by  comprehensive opinions as to whether a psychosis was shown to a compensable degree within one year of service or a current acquired psychiatric disorder is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Thereafter, afford the Veteran a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disorder.  The claims files, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein as well as summarized in the decision above, and a psychiatric examination of the Veteran, the examiner should specifically offer responses to the following: 

(A)  Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

(B)  Based on the psychiatric symptomatology and treatment course shown on the VA outpatient treatment reports dated within one year of the Veteran's March 1975 service separation, to include the auditory hallucinations and paranoia described by the Veteran and medications prescribed within one year of service; and/or the fact that schizophrenia was diagnosed within a year and a half of service as reflected on the reports from private psychiatric hospitalization initiated in August 1976, is it at least as likely as not that the Veteran manifested schizophrenia, or another psychotic disorder, within one year of service?  If so, assess, to the extent possible, the degree of social and industrial impairment resulting from any psychosis shown within one year of service.  

If the examiner determines that a psychotic disorder was not demonstrated within one year of service, the reasons for rejecting the conclusions to the contrary in the January 1986 statement by J. A. J. and the psychiatrist's testimony presented at the June 1987 hearing should be provided in detail.  

(C) For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not that such is related to the Veteran's military service, to include any symptomatology or pathology represented by the, unspecified, "Bad Health" noted at the February 1975 separation examination or, as essentially argued by the Veteran's representative in his November 2013 brief, headaches shown during service in April 1974?  

If the opinion above is negative to the Veteran, the reasons for rejecting the conclusion in the January 1986 statement by J.A.J. that the Veteran's neuropsychiatric illness should be considered as a "service connected" condition should be provided in detail.  
 
The opinions should be supported by a clear rationale, and a discussion of the facts and psychiatric principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the claim file and electronic medical record/Virtual VA file has been reviewed, and document consideration of the lay statements submitted by and on behalf of the Veteran.

3.  After completing the above, and any other development as may be indicated, the claim for service connection for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence.  To the extent the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


